DETAILED ACTION
This office action is in response to remarks filed on 11/09/2020. Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,  and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Dymond et al. US 5886443 A (Hereinafter “Dymond”), in view of Correa et al. US 5416391 A (Hereinafter “Correa”).
Regarding Claim 1, Dymond teaches an induction power generating system (Fig. 1, 10) comprising: 
at least one stationary electromagnet (Fig. 1, 17) receiving an excitation voltage from a power supply (col. 1, lines 17-19); 
the at least one stationary electromagnet (Fig. 1, 17) having a north pole, a south pole and a magnetic field (col. 1 lines 60-64); 
at least one stationary coil (Fig. 1, 16) positioned inside the magnetic field of the at least one stationary electromagnet (Fig. 1, 17) and intersected by magnetic field lines of the magnetic field (col. 1 lines 60-64); 

Dymond does not expressly disclose wherein the power supply is configured for modifying a rate of change of an electrical current supplied from the power supply to the at least one stationary electromagnet.
However Correa teaches the power supply is configured for modifying a rate of change of an electrical current supplied from the power supply (Correa col. 8 lines 60-67, The supply voltage and current may be controlled by using methods known to those skilled in the art, whichever source is used.  With line fed power supplies it is preferred to control the DC output by varying the power input using the autotransformer method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement for modifying a rate of change of an electrical current supplied from the power supply as taught by Correa in the power generating system of Dymond, for the purpose of allowing variable speed control of types of alternating current motor not normally amenable to such control.
	Regarding Claim 3, Dymond in view of Correa teaches the induction power generating system according to claim 1, wherein the at least one stationary electromagnet comprises two or more electromagnets and wherein external to and in close proximity of each of the north pole and the south pole of each of the two or more electromagnets is at least one stational coil ( Dymond Col. 4, lines 37-46, End rings 16 integrally connected with the bar conductors 17 of the winding 
Regarding Claim 4, Dymond in view of Correa teaches the induction power generating system according to claim 1, 
Dymond in view of Correa according to claim 1 does not expressly disclose wherein the power supply is one of a Direct-current or Alternating-current voltage power supply.
However, Correa teaches the power supply is one of a Direct-current or Alternating-current voltage power supply (Correa fig. 1, 1 “DC”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power supply is one of a Direct-current or Alternating-current voltage power supply as taught by Correa in the system of Dymond because it is understood that power is needed to power the system, and it can be either AC or DC. Correa is an example of DC powering a squirrel cage wound type motor as in Dymond.
 Regarding Claim 9, Dymond in view of Correa teaches the induction power generating system according to claim 1, wherein the at least one stationary coil is positioned externally to and in close proximity of at least one of the north pole and the south pole of the at least one stationary electromagnet ( Dymond Col. 4, lines 37-46, End rings 16 integrally connected with the bar conductors 17 of the winding are positioned on opposite ends of the rotor and have fan blades 18 mounted thereon in the usual manner.  Since the rotor illustrated is of a conventional squirrel cage design, the bar conductors forming the winding are not exposed where the rotor 
Regarding Claim 11, Dymond teaches a method for generating electricity using magnetic induction, the method comprising: 
powering a stationary electromagnet (Fig. 1, 17) using a power supply (col. 1, lines 17-19); 
and inducing an electrical current on at least one stationary coil positioned inside a magnetic field of the stationary electromagnet and intersected by magnetic field lines of the magnetic field, the induction occurring when the at least one stationary electromagnet is excited by the power supply Col. 2 lines 17-22, At stand still, the frequency of the induced EMF in the rotor bars is equal to the frequency of the electrical supply to the stator windings of the motor.  It is in this stage (i.e. locked rotor) that very large circulating currents pass through the rotor bars and shorting rings).
Dymond does not expressly disclose  modifying a rate of change of an electrical current supplied from the power supply to the stationary electromagnet 
However Correa teaches the power supply is configured for modifying a rate of change of an electrical current supplied from the power supply (Correa col. 8 lines 60-67, The supply voltage and current may be controlled by using methods known to those skilled in the art, whichever source is used.  With line fed power supplies it is preferred to control the DC output by varying the power input using the autotransformer method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement for modifying a rate of change of an electrical current supplied from the power supply as taught by Correa in the power generating system of Dymond, 
Regarding Claim 12, Dymond teaches a method of a traditional induction generator to increase output efficiency, the method comprising: 
fixing a rotor and an electromagnet therein of the traditional induction generator stationary in relation to a stator of the traditional induction generator (Col. 4, lines 37-46, End rings 16 integrally connected with the bar conductors 17 of the winding are positioned on opposite ends of the rotor and have fan blades 18 mounted thereon in the usual manner.  Since the rotor illustrated is of a conventional squirrel cage design, the bar conductors forming the winding are not exposed where the rotor bars pass through laminations 14 because the slots are closed to the rotor surface (in this particular type of construction)); 
disabling any rotational movement of the rotor and removing any system component contributing to such movement (Col. 2 lines 11-30, stand still/ locked rotor),
Dymond does not expressly disclose and applying a modulated current to the electromagnet on the stationary rotor to generate a rapid rate of change in the modulated electrical current supplied to the electromagnet.
However, Correa teaches applying a modulated current to the electromagnet on the stationary rotor to generate a rapid rate of change in the modulated electrical current supplied to the electromagnet (Correa col. 8 lines 60-67, The supply voltage and current may be controlled by using methods known to those skilled in the art, whichever source is used.  With line fed power supplies it is preferred to control the DC output by varying the power input using the autotransformer method).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dymond in view of Correa, further in view of Shishido et al. US 20140354119 A1 (hereinafter “Shishido”).
Regarding Claim 6, Dymond in view of Correa teaches the induction power generating system according to claim 1, 
Dymond in view of Correa does not expressly disclose wherein the at least one stationary coil is configured such that an angle between the magnetic field lines and a normal direction to the surface of the at least one stationary coil intersected by the magnetic field lines is zero.
However, Shishido the at least one stationary coil is configured such that an angle between the magnetic field lines and a normal direction to the surface of the at least one stationary coil intersected by the magnetic field lines is zero (Shishido [0110] At a point of time when the rotor 204 rotates by an angle .phi.3 from the reference position 220 and the positional relation illustrated in (c) in FIG. 16 is attained, the residual magnetism in the core 50 is demagnetized to be zero by the magnetic field in the opposite direction that is produced by the opposite magnetic coil 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the at least one stationary coil is configured such that .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dymond in view of Correa, further in view of Yost US 20150244220 A1 (hereinafter “Yost”).
Regarding Claim 7, Dymond in view of Correa teaches the induction power generating system according to claim 1, wherein the at least one stationary coil comprises a series of coils positioned adjacent to one another to cover the entire surface area of at least one of the north pole and the south pole (Dymond Fig. 1, 16).
Dymond in view of Correa does not expressly disclose the at least one stationary electromagnet is configured such that the north pole and the south pole are shaped to maximize their surface areas, the north pole and the south pole are separated by material to prevent the magnetic field lines from moving from the north pole to the south pole internal to the surface areas of the north pole and south pole, 
However, Yost teaches the at least one stationary electromagnet is configured such that the north pole and the south pole are shaped to maximize their surface areas (Yost [0063] FIG. 54 shows an alternative embodiment of the shaped magnet shown in FIG. 35 to expand the magnetic surface area), the north pole and the south pole are separated by material to prevent the magnetic field lines from moving from the north pole to the south pole internal to the surface areas of the north pole and south pole (Yost  [0396] One embodiment is to utilize thinner magnets (226-227) shown in FIG. 107 separated by a non-magnetic material spacer 230),  

Regarding Claim 8, Dymond in view of Correa and Yost teaches the induction power generating system according to claim 7, wherein the material is non-magnetic material (Yost  [0396] One embodiment is to utilize thinner magnets (226-227) shown in FIG. 107 separated by a non-magnetic material spacer 230).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 11/09/2020, with respect to the rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Dymond in view of Correa.
Dymond teaches at stand still, the frequency of the induced EMF in the rotor bars is equal to the frequency of the electrical supply to the stator windings of the motor. Correa teaches that the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CORTEZ M COOK/            Examiner, Art Unit 2846